STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 27, 2017
               Plaintiff-Appellee,

v                                                                  No. 331413
                                                                   Jackson Circuit Court
JAMES MICHAEL STAPLEY,                                             LC No. 15-004874-FH

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and GADOLA, JJ.

PER CURIAM.

       Defendant appeals by right from his convictions following a bench trial of one count of
carrying a concealed weapon (CCW), MCL 750.227, and one count of operating a motor vehicle
with a high blood alcohol content, MCL 257.625(1)(c). Defendant was sentenced to concurrent
terms of 365 days in jail for both convictions.1 We affirm.

        Defendant’s argument on appeal is that the police officer who stopped his vehicle did not
have the requisite reasonable suspicion to do so, and therefore the stop was illegal and all
evidence obtained from the stop should have been suppressed. Defendant moved to suppress the
evidence before the trial court, so the issue is preserved for appeal. Peterman v Dep’t of Natural
Resources, 446 Mich 177, 183; 521 NW2d 499 (1994). We review the trial court’s ultimate
decision whether to suppress evidence de novo, as well as any underlying legal decisions, but the
trial court’s findings of fact are reviewed for clear error. People v Barbarich, 291 Mich App
468, 471; 807 NW2d 56 (2011); People v Tanner, 496 Mich 199, 206; 853 NW2d 653 (2014).
“Clear error exists when the reviewing court is left with a definite and firm conviction that a
mistake has been made.” People v Kurylczyk, 443 Mich 289, 303; 505 NW2d 528 (1993).

        The gravamen of defendant’s argument is that at the time of the traffic stop, neither
officer involved had personally and directly observed defendant either consuming alcohol or
driving in an erratic, unsafe, or improper manner; and the information the officer did have came
from unreliable informants. Indeed, the officer who performed the stop expressly stated that he


1
  Defendant notes, and the prosecutor tacitly concedes, that his sentence was well over the
guidelines, but because he has served the entirety thereof, he does not seek to appeal it.


                                               -1-
did so entirely on information he had received from the dispatcher. Initially, however, there is
no absolute legal prohibition against effectuating a traffic stop on the basis of reports from
informants, and we are unpersuaded that the reports provided to the officer here were
insufficiently reliable.

        A police officer may briefly stop (a Terry stop2) a person for further investigation where
the officer had “a reasonable, articulable suspicion to believe that the person has committed or is
committing a crime given the totality of circumstances.” Barbarich, 291 Mich App at 473.

                 The brief detention of a person following an investigatory stop is
         considered a reasonable seizure if the officer has a reasonably articulable
         suspicion that the person is engaging in criminal activity. The reasonableness of
         an officer’s suspicion is determined case by case on the basis of the totality of all
         the facts and circumstances. [I]n determining whether the officer acted
         reasonably in such circumstances, due weight must be given, not to his inchoate
         and unparticularized suspicion or hunch, but to the specific reasonable inferences
         which he is entitled to draw from the facts in light of his experience.

                 Although this Court had indicated that fewer facts are needed to establish
         reasonable suspicion when a person is in a moving vehicle than in a house, some
         minimum threshold of reasonable suspicion must be established to justify an
         investigatory stop whether a person is in a vehicle or on the street. [People v
         LoCicero (After Remand), 453 Mich 496, 501-502; 556 NW2d 498 (1996)
         (quotation marks and citation footnotes omitted, alteration in original).]

“[I]n determining whether the totality of circumstances provide reasonable suspicion to support
an investigatory stop, those circumstances must be viewed as understood and interpreted by law
enforcement officers, not legal scholars.” People v Oliver, 464 Mich 184, 192; 464 NW2d 297
(2001) (quotation marks and citation omitted).

       Additionally, “when the circumstances involve an informant’s tip, courts must examine
whether the tipster’s information contained sufficient indicia of reliability to provide law
enforcement with a reasonable suspicion that would justify the stop.” Barbarich, 291 Mich App
at 474. To determine whether the information carried an indicia of reliability to give the officers
reasonable suspicion, three factors must be examined: “(1) the reliability of the particular
informant, (2) the nature of the particular information given to the police, and (3) the
reasonability of the suspicion in light of the above factors.” People v Tooks, 403 Mich 568, 577;
271 NW2d 503 (1978).

       We think that law enforcement officers may reasonably rely on their dispatcher
accurately conveying information the dispatcher received. The police officers testified that
employees at an AT&T store identified defendant as visibly intoxicated and described the
vehicle he was driving in substantial detail. Additional reports were received from motorists of a


2
    Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 (1968).


                                                 -2-
vehicle also matching that description driving in an erratic manner. The officers used what data
they had to corroborate defendant’s identity and home address. Defendant’s vehicle and license
plate matched the descriptions received, and the officer testified that he would not have stopped
the vehicle had its “tag”3 not matched. The fact that the AT&T employees were not directly
identified does not make them truly anonymous because they could easily have been identified,
and the information they gave was sufficiently consistent to indicate that it was reliable.
Furthermore, it was not necessary for them to observe defendant drinking to perceive that he was
intoxicated.

        Similarly, it was not necessary for officers to personally observe defendant consuming
alcohol or driving erratically. See Barbarich, 291 Mich App at 473. “It is not vital that [the
officer] knew exactly what crime was being committed or would be charged when [he] decided
to stop defendant, only that the circumstances justified the stop.” People v Estabrooks, 175 Mich
App 532, 538-539; 438 NW2d 327 (1989). The State’s interest in preventing drunk driving is
strong, see Michigan Dep’t of State Police v Sitz, 496 US 444, 449-451; 110 S Ct 2481; 110 L Ed
2d 412 (1990), and “erratic driving can give rise to a reasonable suspicion of unlawful
intoxication so as to justify an investigatory stop.” People v Christie, 206 Mich App 304, 309;
520 NW2d 647 (1994). We find that under the totality of the circumstances, the police had a
reasonable suspicion to conduct an investigative stop of defendant’s vehicle even if they did not
have probable cause to make an arrest at that time. See Tooks, 403 Mich at 580-581.

          Affirmed.

                                                           /s/ Amy Ronayne Krause
                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Michael F. Gadola




3
    Apparently referring to the license plate number.


                                                 -3-